DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 is amended. Claims 2-3, 8-12 & 15 are cancelled. Claims 1, 4-7 & 13-14 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5 & 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ji (US 2016/0181653 A1) in view of Kim (US 2015/0140402 A1), Miyazawa (US 2020/0259148 A1), Seo (US 2017/0179520 A1) and Kim (US 2007/0054183 A1, and hereinafter cited as Kim’183).
Regarding claims 1, 4-5 & 13-14, Ji teaches a lithium secondary battery comprising a positive electrode (110), a negative electrode (120), a separator (131+132) disposed between the positive electrode and the negative electrode, and an electrolyte, wherein a patterned bonding layer (130e) is included on one surface or both surfaces of the separator which comprises an uncoated portion and a plurality of line-type coating portions (130e) which are spaced apart from each other and arranged in parallel (Figs. 2 & 3E; [0045]-[0060], [0063] & [0068]). Ji further teaches the line-type coating portions being formed in an oblique direction (i.e inclined stripe pattern), wherein an internal angle of a vertex at an intersection of the line-type coating portions formed in the oblique direction and an edge portion of the separator is about 45° (Fig. 3E; [0063]). 												However, Ji is silent as to (1) an electrolyte solution; (2) the patterned bonding layer specifically being a patterned gel polymer electrolyte layer; (3) a thickness of the patterned gel polymer electrolyte layer being in a range of 0.1% to 1% based on a thickness of the separator; (4) an area of the coating portions of the patterned gel polymer electrolyte layer being in a range of 40% to 90% of a total area of the at least one structure of the positive electrode, the negative electrode, or the separator; and (5) forming the gel polymer electrolyte layer by (a) preparing a composition for forming a pattern in which a polymerizable polymer selected from at least one of PVdF-HFP, PVdF-CTFE and CE-PVA which is dissolved in an organic solvent, (b) directly coating the composition on a surface of the at least one structure via micro-gravure method and drying the composition to form a patterned solid polymer electrolyte layer, (c) accommodating an electrode assembly having the solid polymer electrolyte layer formed on the at least one structure in a battery case, and (d) injecting a non-aqueous electrolyte solution to form a patterned gel polymer electrolyte layer.								Kim teaches a lithium secondary battery comprising a positive electrode, a negative electrode, a separator disposed between the positive electrode and the negative electrode ([0076]), wherein a patterned polymer layer formed by dispersing a binder such as PVDF and SBR in an organic solvent such acetone or NMP is included on one surface or both surfaces of the separator and comprises an uncoated portion and a plurality of coating portions ([0037]-[0041] & [0093]-[0095]) and wherein an area of the coating portion of the patterned polymer layer being in a range of 10% to 70% of a total area of the separator ([0039]) which overlaps with the presently claimed ranges of claims 1 and 13. Kim further teaches forming a gel polymer electrolyte layer by (a) preparing a composition for forming a pattern in which a polymerizable polymer is dissolved in an organic solvent ([0094] & [0100]), (b) directly coating the composition on a surface of the at least one structure via micro-gravure method and drying the composition to form a patterned solid polymer electrolyte layer ([0101]), (c) accommodating an electrode assembly having the solid polymer electrolyte layer formed on the at least one structure in a battery case ([0112]-[0113]), and (d) injecting a non-aqueous electrolyte solution to form a patterned gel polymer electrolyte layer ([0113]).								It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to form a patterned gel polymer electrolyte layer, as described in Kim above, on Ji’s separator in order to ensure sufficient adhesive strength between the separator and an electrode as taught by Kim ([0035]). Furthermore, coating 10% to 70% of a total area of the separator with the patterned polymer layer ensures that the separator can be easily impregnated with in the electrolyte and does not result in deformation of the separator during manufacturing as taught by Kim ([0078]).									Seo teaches a lithium secondary battery separator disposed between a positive electrode and a negative electrode, wherein the separator comprises an adhesive layer disposed on an outer surface of the separator and wherein the adhesive layer comprises a binder such as PDVF-HFP ([0038]-[0046]).												It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to form an adhesive layer using PVdF-HFP as a binder in order to improve the air permeability by suppressing swelling of the adhesive layer in an electrolyte solution as taught by Seo ([0023]-[0024]).									Miyazawa teaches a lithium secondary battery separator disposed between a positive electrode and a negative electrode, wherein a patterned adhesive layer having a thickness of preferably 0.1 µm to 1 µm is formed on a separator (i.e first side filler porous layer + porous polyolefin layer + second side filler porous layer) having a preferred thickness of 51 µm to 150 µm ([0052], [0076], [0094], [0096], [0143]-[0144] & [0262]-[0263]). It is noted that a separator having a thickness of 100 µm would read on the presently claimed limitation for any value of the thickness of the adhesive layer as taught by Miyazawa.						It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to form an adhesive layer having a thickness of 0.1 µm to 1 µm from the viewpoint of obtaining uniform adhesive force between the electrodes and the porous substrate and minimizing reduction ion permeability as taught by Miyazawa ([0144]).			While Kim doesn’t explicitly teach a “gel polymer electrolyte”, it is noted in the instant specification that a gel polymer electrolyte can be obtained by injecting a non-aqueous electrolyte solution in a battery case after the electrode assembly (i.e positive electrode/separator/negative electrode) is placed therein, wherein an organic solvent of the non-aqueous electrolyte swells a solid polymer electrolyte formed on the separator (See [0053] of US PG Pub of the present application). However, the patterned polymer layer of Kim can be fairly equated to the solid polymer electrolyte layer of the present invention since it is similarly formed by coating a composition comprising a polymerizable polymer dispersed in an organic solvent on the separator. Thus, one of ordinary skill in the art would expect a patterned gel polymer electrolyte layer to be obtained after injecting a non-aqueous electrolyte in Ji’s modified battery including the solid polymer electrolyte layer as taught by Kim. Moreover, Ji teaches the electrode assembly being packaged within an exterior material member together with an electrolyte to form the lithium secondary battery ([0068]) without explicitly disclosing an electrolyte solution. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to employ a non-aqueous electrolyte solution comprising a lithium salt dissolved in an organic solvent in order to uniformly impregnate electrodes and ensure adequate lithium ion conductivity as taught by Kim’183 ([0038]-[0039] & [0060]). 										Furthermore, while modified Ji does not explicitly teach a width of the one of lines constituting the coating portion : a width of the uncoated portion between the lines constituting the coating portion being in a range of 1:1 to 10:1, it is noted that the claimed ratio has a significant effect on the obtainable area of the coating portions of the patterned gel polymer electrolyte layer covering the separator. For instance, when the ratio is 1:1, the area of the coating portions would be around 50% for the stripe pattern as shown in fig. 3e of Ji. In reality, the area of the coating portions would not be exactly 50% due to differences in length for each coated and uncoated portion. Conversely, when the ratio is increased to 10:1, the area of the coating portions would be closer to around 91% since the width of the uncoated portion only makes up about 9% of the total width of each coated and uncoated portion. Similarly to the first case, the area of the coating portions would not be exactly 91% due to differences in length for each coated and uncoated portion in Ji’s stripe pattern. Accordingly, the claimed ratio of a width of the coated portion to a width of the uncoated portion is result effective variable which directly affects the total area of coated portions on the substrate. Thus, it would have been obvious to one of ordinary skill in the art to optimize said ratio, as a result effective variable, in view of obtaining a total area of the coating portions within the range of 10% to 70% disclosed in Kim for the pattern illustrate in fig. 3e of Ji. “[A[fter KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.” See MPEP 2144.05 II (B). 		

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ji (US 2016/0181653 A1), Kim (US 2015/0140402 A1), Miyazawa (US 2020/0259148 A1), Seo (US 2017/0179520 A1) and Kim (US 2007/0054183 A1), as applied to claims 1, 4-5 & 13-14 above, and further in view of Yu (US 2015/0228951 A1) and Fukusawa (US 2007/0054183 A1).
Regarding claims 6-7, Ji as modified Kim, Miyazawa, Seo and Kim’183 teaches the lithium secondary battery of claim 1, as shown above, but is silent as to a width of the one of lines constituting the coating portion being in a range of 5% to 90% based on a thickness of the negative electrode (claim 6) and a width of the one of lines constituting the coating portion being in a range of 10% to 80% based on a thickness of the negative electrode (claim 7).				Yu teaches an adhesive layer (60) for coating a separator (90) of a lithium secondary battery, wherein the adhesive layer comprises uncoated portions (61) and plurality of coating portions (62) such that a width of the coating portions ranges from 0.5 µm to 2 µm (Figs. 12-13; [0008] & [0069]-[0089]). 											It would have been obvious to one ordinary skill in the art, before the effective filing date of the present invention, to set a width of the coating portion to a range of 0.5 µm to 2 µm because such as a range is suitable for ensuring adhesion between a separator and an electrode while minimizing an amount of raw material used for the adhesive layer as taught by Yu ([0037]).													Fukusawa further teaches a lithium secondary battery comprising a positive electrode, a negative electrode and a separator disposed between the positive and negative electrodes, wherein the positive electrode and the negative electrode each preferably have a thickness of 15 µm to 120 µm (i.e thickness of current collector + thickness of electrode mixture layer) ([0074]-[0075]). 													It would have been obvious to one ordinary skill in the art, before the effective filing date of the present invention to limit the thickness of the positive and negative electrodes to a range of 15 µm to 120 µm in order to provide the right balance between strength and reduction in weight of the current collector as well as improve the large current discharge characteristics and cycle life as taught by Fukasawa ([0074]-[0075]).								However, a width of the one of lines constituting the coating portion being in a range of 0.5 µm to 2 µm, as taught in Yu above, corresponds to 3.3% to 13% based on a thickness of a negative electrode having a thickness of 15 µm (smallest thickness of negative electrode taught in Fukasawa) which overlaps with the presently claimed ranges of claims 6-7. Therefore, a width of the one of lines constituting the coating portion being in a range of 10% to 80% based on a thickness of the negative electrode would have been obvious to one of ordinary skill in the art in view of Fukasawa’s and Yu’s teachings.

	Response to Arguments
Applicant’s arguments with respect to claims 1, 4-7 & 13-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendment to claim 1 has prompted a new ground of rejection in view of Ji, Kim, Miyazawa, Seo and Kim’183 as presented above. As instantly claimed, claims 1, 4-5 & 13-14 are found to be obvious over the combined teachings of Ji, Kim, Miyazawa, Seo and Kim’183 with claims 6-7 being further found obvious in view of Yu and Fukusawa.							Thus, in view of the foregoing, claims 1, 4-7 & 13-14 stand rejected.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727